                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION


UNITED STATES OF AMERICA,                    )
                                             )          No. 18-CR-2058 CJW
              Plaintiff,                     )
                                             )            DEFENDANT’S
vs.                                          )           MOTION TO SEAL
                                             )
THOMAS J. BRENNAN,                           )
                                             )
              Defendant.                     )


        Defendant moves to file under seal a Motion to Continue Sentencing with
Supporting Brief and Exhibits.

        The Motion and Brief contain and discuss personal information relating to
Defendant’s military service and mental health. The exhibits contain military records
pertaining to Defendant and other soldiers. Some of these records contain information
about other soldiers which is not typically released by the Department of Defense
without permission from the veteran or next of kin.

      WHEREFORE, Defendant requests an order permitting him to file his Motion to
Continue Sentencing, Supporting Brief and Exhibits under seal.

                                         Respectfully submitted,
                                         Thomas J. Brennan, Defendant


                                         /s/ Andrew D. Strotman___
                                         Andrew D. Strotman, #18406
                                         Berry Law Firm
                                         6940 O Street, Suite 400
                                         Lincoln, NE 68510
                                         (402) 466-8444
                                         Lawyers for Defendant




                                            1

          Case 6:18-cr-02058-CJW Document 28 Filed 08/02/19 Page 1 of 2
                            CERTIFICATE OF SERVICE


     I hereby certify that a copy of the foregoing was served upon the AUSA using the
CM/ECF system, which sent notification on this 2nd day of August 2019.


                                       /s/ Andrew D. Strotman___
                                       Andrew D. Strotman, #18406




                                          2

        Case 6:18-cr-02058-CJW Document 28 Filed 08/02/19 Page 2 of 2
